Citation Nr: 1003563	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1983 to March 
2005.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
tinnitus.  The Veteran asserts that he has tinnitus from 
years of flying on military aircraft and serving as a Flight 
Manager.  Service records indicate the Veteran participated 
in numerous flights.  Therefore, acoustic trauma due to noise 
exposure is conceded, as such is consistent with the 
circumstances of the Veteran's service.  See 38 U.S.C.A. § 
1154(a) (West 2002).

The Veteran was afforded a VA examination in April 2008.  The 
Veteran reported that he experiences recurrent high-pitched 
ringing tinnitus, which began during his military service.  
The examiner diagnosed the Veteran with tinnitus, but opined 
that it was less likely as not the result of acoustic trauma 
during service because the Veteran's service treatment 
records were silent for tinnitus.

The Court has found that an examination is inadequate where 
the examiner does not comment on the Veteran's report of an 
in-service disability and instead relies on the absence of 
evidence in the service treatment records to provide a 
negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 
39-40 (2007).

Therefore, the Board finds that a remand is required in order 
to obtain an addendum opinion.  The opinion must take into 
consideration the Veteran's lay statements regarding the 
initial onset of his tinnitus during service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for tinnitus.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of 
the Veteran's onset of tinnitus during 
service and conceded exposure to 
hazardous noise, and offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's tinnitus had its onset during 
service or was caused by hazardous 
noise during service.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the onset of 
tinnitus during service and his 
exposure to hazardous noise. 

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

2.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

